Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00382-CV

     GENESIS NETWORKS ENTERPRISES, LLC, James Goodman, and Cathy Kincy,
                             Appellants

                                               v.

                               GRAVETTI CORPORATION,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-08103
                         Honorable Norma Gonzales, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Consistent with the parties’ agreement, costs of appeal are taxed against the party who incurred
them. See id. 42.1(d).

       SIGNED November 18. 2020.


                                                _________________________________
                                                Irene Rios, Justice